Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 1 of 31 PageID #: 3209




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------- x
   Steven Douglas Coleman,                                        :
                                                                  :
                                                Plaintiff,        :
                                                                  :   MEMORANDUM & ORDER
                              -against-                           :
                                                                  :   18-cv-5663 (ENV) (RLM)
   María Kim Grand,                                               :
                                                                  :
                                                Defendant.        :
   -------------------------------------------------------------- x

   VITALIANO, D.J.

           On October 10, 2018, plaintiff Steven Douglas Coleman commenced this action against

   María Kim Grand, bringing a libel claim and requesting damages of at least $500,000 plus

   attorney’s fees. Grand filed counterclaims alleging libel and intentional infliction of emotional

   distress (IIED).1 The parties have cross-moved for summary judgment on their respective

   claims. For the reasons that follow, both parties’ libel claims and Grand’s IIED claim fail as a

   matter of law.

                                                     Background2


           From 2011 to 2016, Coleman and Grand had what both parties characterize as a rocky,

   on-and-off sexual relationship. Coleman’s libel claim arises from a November 2017 email Grand

   circulated to around 40 friends and industry colleagues, describing her experiences in the



   1
    Grand also brought and dropped a claim for “loss of employment and/or other income.” See
   Ans. to Am. Compl., Dkt. 25, ¶ 93–94; Def.’s Opp’n Mem., Dkt. 93, at 28 n.149.
   2
     The relevant facts are drawn from the amended complaint, the parties’ Local Rule 56.1
   statements and their submissions on the motions for summary judgment, and are reviewed in the
   light most favorable to the nonmoving parties. See Allstate Ins. Co. v. Hamilton Beach/Proctor
   Silex, Inc., 473 F.3d 450, 456 (2d Cir. 2007). Any factual disputes are noted.


                                                            1
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 2 of 31 PageID #: 3210




   relationship and her feeling that Coleman had used his age and status to harass and take

   advantage of her. See Am. Compl., Dkt. 22, ¶¶ 51–59; Grand Email, Dkt. 1-3; Grand Letter,

   Dkt. 1-4. Grand’s libel counterclaim centers on, among other communications, an email

   Coleman sent to around 80 people in May 2018 saying her accusations were false, presenting his

   side of the story and including explicit text messages between the two. See Ans. to Am. Compl.,

   Dkt. 25, ¶¶ 75–92; Coleman Email, Dkt. 87-3.

          Grand, an aspiring young saxophonist, met Coleman, a prominent saxophonist, when she

   attended a 2009 workshop he gave in New York City. Pl.’s 56.1, Dkt. 82-1, ¶ 1. At this first

   encounter, Coleman was 52 years old and Grand was 17. Def.’s 56.1, Dkt. 85, ¶ 1. Grand, who

   was visiting the United States from her home in Switzerland, asked Coleman for a lesson and,

   after first saying he did not work with beginners, he agreed. Def.’s Mem., Dkt. 86, at 4–5.

   There is no dispute that they did not then begin a sexual relationship, though each says the other

   was pursuing one. See, e.g., Coleman Tr., Dkt. 82-7, at 454:10–13; Grand Tr., Dkt. 82-6, at

   33:22–23.

          Grand moved to New York City in 2011, at which point she and Coleman did begin a

   sexual relationship, though they disagree about who initiated it. Grand Tr. at 34:21–35:8; Am.

   Compl. ¶ 12. The relationship was never exclusive—Coleman was married and saw other

   women, and Grand also had other relationships. Def.’s 56.1 ¶ 3. Grand would later say she felt

   pressured to have sex with Coleman in order for him to continue teaching and working with her,

   and to avoid his anger. Def.’s Mem. at 5; Grand Tr. at 109:17–110:13, 131:4–132:2. At the

   same time, she said she was in love with him, was “slightly manipulative” and sometimes

   initiated sex, which “was never physically forced.” Def.’s Mem. at 5; Grand Tr. at 112:4–5.

   Coleman says the relationship was fully consensual, often with Grand pursuing him, and that he




                                                    2
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 3 of 31 PageID #: 3211




   helped her gain valuable work experience and an O-1 visa. Am. Compl. ¶¶ 10–17.

          They split temporarily in 2013, following an argument Grand says was occasioned by

   Coleman’s wife asking for a divorce. Pl.’s 56.1 ¶ 3; Grand Tr. at 111:10–21. Their relationship

   resumed in 2014 and continued on and off for the next two years with increasing antagonism,

   especially when they toured together. Grand Tr. at 85:24–86:16, 134:17–135:16; Coleman Tr. at

   254:2–16. They had their final sexual encounter in September 2016. Grand Tr. at 57:17–58:21;

   Pl.’s 56.1 ¶¶ 5–6. As with much else, they disagree on who initiated it. Grand Tr. at 57:17–

   58:21, 60:18–25; Pl.’s 56.1 ¶¶ 5–6. In November 2016, Grand told Coleman’s manager she no

   longer wanted to work with Coleman. Pl.’s 56.1 ¶ 7. For the next year, they had little contact.

   Am. Compl. ¶ 27; Grand Tr. at 62:5–63:15.

          In May and October 2017, Grand wrote in emails and texts to Coleman that she intended

   to speak publicly about her concerns with their relationship, centered on Coleman pursuing her

   despite the gap in their age and status. Pl.’s 56.1 ¶¶ 8–12. She posted on Facebook in October

   that, after former Hollywood producer Harvey Weinstein’s arrest for sex crimes, she was glad

   “skeletons are coming out.” Dkt. 1-2. Coleman apparently saw this post, and her other

   messages, as “threats.” Am. Compl. ¶ 31; Pl.’s 56.1 ¶¶ 10–11. Grand, adding fuel to the fire, flat

   out denies that they were. Ans. to Am. Compl. ¶ 31. Grand also wrote an email to Coleman’s

   estranged wife in November saying she intended to speak publicly. Pl.’s 56.1 ¶ 13.

          These communications led up to the November 2017 email and letter at the heart of

   Coleman’s claim. On November 5, 2017, Grand emailed seven friends, asking for help

   proofreading an open letter on her relationship with Coleman before she shared it more broadly.

   Pl.’s 56.1 ¶ 17; Dkt. 82-13 at 50. On November 17, Grand sent the finalized seven-page letter to

   around 40 people, mostly industry colleagues. See Grand Email. It recounted her history with




                                                   3
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 4 of 31 PageID #: 3212




   Coleman, but called him “X” because, she said, naming him would be “legally dangerous.” Id.

   Grand said the letter described her “experience with” “sexism in the music industry,” motivated

   by her desire to “start [] a larger conversation” on the subject. Id.

          The letter Grand sent that lit the fireworks began by stating that she felt conversations on

   sexism were “long overdue,” then detailed what she called an “abusive dynamic” and “sexual

   harassment” in her relationship with Coleman, focusing on the post-2013 period. Grand Letter at

   2. She described various encounters she said disturbed her, such as waking up to find “X” in her

   hotel bed and having to convince him to leave. But, the letter also acknowledged that she had

   fallen in love with him and that she was grateful for their time together. Id. at 4, 6, 8. “Simply,

   the highs were very high and the lows were very low,” she wrote. Id. at 4. Then circling back to

   where she had begun her letter, Grand claimed that, despite her anxiety and reluctance to “say

   something,” she was “speaking out” to create change in the industry. Id. at 7–8.

          Among the letter’s statements Coleman challenges as defamatory are: “About 6 months

   after I moved to New York in 2011, he convinced me to be intimate with him”; “By that point [in

   2013], though, I wasn’t in love with him anymore. I didn’t want to be intimate with him

   anymore. That period is when the sexual harassment started.”; and “He would call me in the

   middle of the night and never take no for an answer.” Id. at 4–5; Pl.’s Mem., Dkt. 83, at 10–14.

          There appears to be no dispute that, as Coleman alleges, Grand authorized one of the

   email’s recipients, Okkyung Lee, to share the letter with colleagues and journalists and name

   Coleman in doing so. Pl.’s 56.1 ¶ 19; Def.’s Reply 56.1, Dkt. 94, ¶ 19; Dkt. 82-13 at 14, 20, 24–

   25, 31. Nor is there a dispute that, on November 27, Grand named Coleman when sending the

   letter to seven members of the We Have Voice Collective, a group she and other artists launched

   “to bring awareness to issues of inequity, including but not limited to sexual harassment and




                                                     4
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 5 of 31 PageID #: 3213




   bullying” in the performing arts. Pl.’s 56.1 ¶ 18; Dkt. 82-13 at 2–3; Dkt. 87-16. Grand also sent

   the letter to Coleman’s wife, which is again undisputed. Pl.’s 56.1 ¶ 15; Def.’s Reply 56.1, ¶¶

   15. His wife, Coleman says, knew it was about him. Pl.’s 56.1 ¶¶ 15, 22; Def.’s Reply 56.1, ¶¶

   15, 22.

             Coleman claims he found out about Grand’s email in January 2018. Coleman Tr. at

   209:18–24. He testified that he lost band members as a result of it, and experienced

   embarrassment and lost productivity. Id. at 193:21–194:9, 199:19–204:3; Pl.’s 56.1 ¶¶ 55–57.

   He alleges that, to cope, he began receiving massages and seeing a psychotherapist. Coleman Tr.

   at 180:3–181:23. He asserts that he lost work starting in October 2018. Pl.’s 56.1 ¶¶ 58–67;

   Dkt. 82-12 at 8–28.

             Striking back, on May 5, 2018, Coleman emailed a letter of his own to around 80

   people—forming the focus of Grand’s counterclaims. See Coleman Email; Def.’s 56.1 ¶ 8; Ans.

   to Am. Compl. ¶¶ 75–76. He selected recipients whom he thought had received Grand’s letter,

   though some had not. Coleman Tr. at 308:4–14, 312:5–12. He addressed the letter to the We

   Have Voice Collective. Coleman Email at 2. He said he was “writing this letter to categorically

   denounce [Grand’s] accusation as false, and to appeal to you to hear both sides of the story

   before reflexively rushing to judgment.” Id. He said he was doing so now because, the week

   before, one of the Collective’s members had asked Coleman to leave a concert of Grand’s, at her

   request. Id. Like Grand’s letter, Coleman’s gave his version of the relationship. He said it “was

   unusual, intense, argumentative, and passionate, but it was also completely consensual and

   should have been private.” Id. He said each pursued the other, and he never threatened Grand or

   forced her to do anything, “which thoroughly refutes Maria’s accusations of sexual harassment.”

   Id. He called her sexually aggressive and manipulative. Id. at 2–3. He included an “addendum”




                                                    5
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 6 of 31 PageID #: 3214




   with excerpts of his texts with Grand as “small examples of evidence,” some explicitly sexual

   and others discussing their relationship or making plans. Id. at 4–9. Coleman also made a few

   statements over the following months on Facebook, in emails and to the media, defending his

   position and saying Grand’s story was false. Ans. to Am. Compl. ¶¶ 77–84.

          Coleman filed the instant case on October 10, 2018, making Grand’s email and letter

   available on the Court’s public docket. Compl., Dkt. 1. Beginning almost immediately, he lost

   numerous bookings and a teaching job. Pl.’s 56.1 ¶¶ 58–67; Coleman Decl., Dkt. 82-8, ¶ 48. In

   explaining their cancelations, however, venues cited the lawsuit, headlines about it and their

   institutions’ related concerns. Dkt. 82-12 at 8–28. Coleman’s expert estimates his losses topped

   $1.2 million. Pl.’s 56.1 ¶ 68; Kucsma Report, Dkt. 82-10, at 7. Similarly, Grand claims she lost

   work due to Coleman’s statements, as well as during their relationship, when she alleges he only

   booked her if she slept with him. Ans. to Am. Compl. ¶¶ 93–94.

                                          Standard of Review


          Summary judgment shall be granted in the absence of a genuine dispute as to any

   material fact and upon a showing that the movant is entitled to judgment as a matter of law. Fed.

   R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed.

   2d 265 (1986). “[A] fact is material if it ‘might affect the outcome of the suit under the

   governing law.’” Royal Crown Day Care LLC v. Dep’t of Health & Mental Hygiene of the City

   of New York, 746 F.3d 538, 544 (2d Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). Courts do not try issues of fact at the

   summary judgment stage, but instead merely “determine whether there are issues of fact to be

   tried.” Sutera v. Schering Corp., 73 F.3d 13, 16 (2d Cir. 1995) (quoting Katz v. Goodyear Tire

   & Rubber Co., 737 F.2d 238, 244 (2d Cir. 1984)).



                                                    6
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 7 of 31 PageID #: 3215




          The movant carries the burden of demonstrating there is no genuine dispute as to any

   material fact, Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005), and the motion

   court will resolve all ambiguities and draw all permissible factual inferences in the light most

   favorable to the party opposing the motion. See Sec. Ins. Co. of Hartford v. Old Dominion

   Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004). Where the nonmoving party “will bear the

   burden of proof at trial,” it bears the initial procedural burden at summary judgment of

   demonstrating that undisputed facts “establish the existence of [each] element essential to that

   party’s case.” Celotex Corp., 477 U.S. at 322–23. “If, as to the issue on which summary

   judgment is sought, there is any evidence in the record from which a reasonable inference could

   be drawn in favor of the opposing party, summary judgment is improper.” Hetchkop v.

   Woodlawn at Grassmere, Inc., 116 F.3d 28, 33 (2d Cir. 1997). When the parties cross-move for

   summary judgment, “each party’s motion must be examined on its own merits, and in each case

   all reasonable inferences must be drawn against the party whose motion is under consideration.”

   Lumbermens Mut. Cas. Co. v. RGIS Inventory Specialists, LLC, 628 F.3d 46, 51 (2d Cir. 2010)

   (quoting Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001)).

                                               Discussion


          Although Coleman and Grand disagree on most everything else, they both describe their

   relationship as rocky, with numerous highs and lows. Each recalls pursuing the other and being

   pursued, sometimes saying no and sometimes yes to a continued personal and professional

   relationship. Both sides agree that the encounters, retold in their briefing, were legal and

   consensual. Although the parties may parse the details of those encounters, all that is in issue is

   whether the dueling statements Grand and Coleman published about each other give rise to

   plausible claims of defamation and, in Grand’s case, for intentional infliction of emotional harm,



                                                    7
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 8 of 31 PageID #: 3216




   and whether on any of them any party is entitled to summary judgment in the absence of any

   dispute of material issue.

   I.     Coleman’s Defamation Claim


          Coleman’s single claim is that Grand’s email and letter constitute defamation as a matter

   of law. Libel is defamation in writing or print. See Celle v. Filipino Reporter Enters., Inc., 209

   F.3d 163, 176 (2d Cir. 2000). Under New York law, which applies here, a plaintiff must

   establish five elements to prevail on a libel claim:

          1) a written defamatory statement of fact of and concerning the plaintiff;

          2) publication by defendant to a third party;

          3) fault;

          4) falsity of the defamatory statement; and

          5) injury to plaintiff, either special damages or per se libel.

   Id.; Meloff v. New York Life Ins. Co., 240 F.3d 138, 145 (2d Cir. 2001). Libel actions require

   courts to consider both a plaintiff’s interest in protecting one’s reputation and society’s interest in

   preserving free speech rights. See Curtis Pub. Co. v. Butts, 388 U.S. 130, 146–47, 87 S. Ct.

   1975, 1991, 18 L. Ed. 2d 1094 (1967); New York Times Co. v. Sullivan, 376 U.S. 254, 84 S. Ct.

   710, 11 L. Ed. 2d 686 (1964). Therefore, even though defamation actions are created by state

   law, they are not solely delimited by state law. In fact, “the elements of a libel action are heavily

   influenced by the minimum standards required by the First Amendment” and any additional free

   expression protections afforded speech by the state constitution. Celle, 209 F.3d at 176; Immuno

   AG. v Moor-Jankowski, 77 N.Y.2d 235, 249, 566 N.Y.S.2d 906, 567 N.E.2d 1270 (1991).

          These variable constitutional standards affect the fault and falsity analyses. Libel

   defendants who write about public figures and officials, or matters of public interest, receive the



                                                     8
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 9 of 31 PageID #: 3217




   protection of a heightened fault standard. Under federal constitutional law, plaintiffs who are

   public figures must show defendants acted with actual malice, whereas private figures need only

   meet a gross negligence standard. Curtis Pub. Co., 388 U.S. at 155; Sullivan, 376 U.S. at 280;

   Church of Scientology Int’l v. Behar, 238 F.3d 168, 173 (2d Cir. 2001). For statements on

   matters of public concern, New York law has long required all plaintiffs to show defendants

   acted with gross irresponsibility and, as discussed below, recently imposed an actual malice

   standard in certain cases. See Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 101–02 (2d

   Cir. 2000) (quoting Chapadeau v. Utica Observer–Dispatch, Inc., 38 N.Y.2d 196, 199, 379

   N.Y.S.2d 61, 341 N.E.2d 569 (1975)); Palin v. New York Times Co., No. 17-CV-4853 (JSR),

   2020 WL 7711593, at *2 (S.D.N.Y. Dec. 29, 2020) (quoting N.Y. Civ. Rights. Law § 76-a).

   Second, only falsifiable factual statements can be actionable libel. Opinions are constitutionally

   protected. Immuno AG., 77 N.Y.2d at 254–55. In deciding these issues, summary judgment on

   libel claims has “particular value” in avoiding the “chilling effect of protracted litigation.” Id. at

   256.

          A.      Fault3


          The applicability of the actual malice fault standard depends on whether Coleman is a

   public figure and whether Grand spoke on a matter of public interest. These are questions of law

   for the Court. See Celle, 209 F.3d at 176; Konikoff, 234 F.3d at 106.

          i.      General purpose public figure


          A public figure is someone with “general fame or notoriety in the community, and



   3
    The parties do not dispute that Grand’s letter was of and concerning Coleman and that she
   published it to third parties.


                                                     9
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 10 of 31 PageID #: 3218




   pervasive involvement in the affairs of society.” Gertz, 418 U.S. at 324. As previewed above,

   public figure status is a question of law for the Court that places the burden of proof on the

   defendant. Krauss v. Globe Int’l, Inc., 251 A.D.2d 191, 192, 674 N.Y.S.2d 662 (1st Dep’t 1998).

   If a plaintiff is classified as a public figure, he must then prove by clear and convincing evidence

   that the defendant acted with actual malice, defined as “knowledge of its falsity or reckless

   disregard for the truth.” Id. at 342.

          There are two types of public figures: general and limited purpose public figures.

   General purpose public figures are those who “occupy positions of such persuasive power and

   influence that they are deemed public figures for all purposes,” and must therefore meet the

   actual malice standard for all libel claims. Gertz, 418 U.S. at 345. To qualify, the person’s fame

   must be “very great; the individual must be a ‘household name’ on a national scale.” Biro v.

   Conde Nast, 963 F. Supp. 2d 255, 270 n.8 (S.D.N.Y. 2013), aff’d, 807 F.3d 541 (2d Cir. 2015),

   and aff’d, 622 F. App’x 67 (2d Cir. 2015) (quoting Lluberes v. Uncommon Productions, LLC,

   663 F.3d 6, 20 n.14 (1st Cir. 2011)). It is the “rare person” who meets this test. Lerman v. Flynt

   Distrib. Co., 745 F.2d 123, 137 (2d Cir. 1984).

          Grand argues Coleman has achieved sufficient fame as a musician to be considered a

   general purpose public figure. Def.’s Mem. at 39–40. Coleman began playing music in the

   1970s, and has continued performing, touring, giving workshops and releasing albums since.

   Holzen Report, Dkt. 87-26, ¶ 16; Def.’s 56.1 ¶ 10; see generally Coleman Tr. He has received

   recognition for this work, including a MacArthur Fellowship, a Guggenheim Fellowship and

   awards from the Doris Duke Charitable Foundation. Holzen Report ¶ 17; Kucsma Report at 5;

   Coleman Tr. at 46:16–24. Local media coverage from 2015 and 2016 describes him as “a rising

   giant” in jazz and a recipient of “many awards.” See Morning Call Article, Dkt. 96-2, at 3;




                                                     10
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 11 of 31 PageID #: 3219




   Chicago Reader Article, Dkt. 96-3, at 3. In 2017 and 2018, publications ranked his albums as

   among the year’s best jazz releases. Def.’s 56.1 ¶ 9. Tabloid headlines covering this litigation

   call Coleman a “famed” and “prominent” saxophonist. Holzen Report ¶ 25; Dkt. 87-28.

          These facts show Coleman has achieved notable success and recognition within the world

   of jazz—one he described as “small,” Coleman Tr. at 309:4–9, and “underground,” Dkt. 96-23 at

   3—and the broader creative community. Coleman has sought and attained public attention for

   his music, including by giving interviews to the media. See James v. Gannett Co., 40 N.Y.2d

   415, 422, 386 N.Y.S.2d 871, 353 N.E.2d 834 (1976) (considering media access central to the

   public figure analysis); Morning Call Article; Chicago Reader Article. To classify Coleman as a

   general purpose public figure, however, his celebrity must be greater than that of a successful

   musician “well known in some circles.” Mitre Sports Int’l Ltd. v. Home Box Office, Inc., 22 F.

   Supp. 3d 240, 249 (S.D.N.Y. 2014). The Court does “not lightly assume” that Coleman’s

   “participation in community and professional affairs render[s] him a public figure for all

   purposes.” Gertz, 418 U.S. at 352. Instead, the Court requires a “clear showing” of fame, asking

   whether he is a “well-known celebrity” whose name is a “‘household word.’” Horowitz v.

   Mannoia, 10 Misc. 3d 467, 469, 802 N.Y.S.2d 917, 921 (Nassau Cty. Sup. Ct. 2005) (quoting

   Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1294 (D.C. Cir. 1980)). As Grand has

   not sufficiently demonstrated that Coleman has reached this high level of celebrity and name

   recognition, Coleman cannot be classified as a general purpose public figure.

          ii.     Limited purpose public figure


          Depending upon the circumstances established in the record, a plaintiff can be classified

   as a limited purpose public figure if he “ha[s] thrust [himself] to the forefront of particular public

   controversies in order to influence the resolution of the issues involved.” Gertz, 418 U.S. at 345.



                                                    11
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 12 of 31 PageID #: 3220




   When such a plaintiff challenges a defendant’s statements concerning that controversy as

   defamatory, to succeed he must show the defendant acted with actual malice. Id. at 342.

          For courts to categorize a plaintiff as a limited purpose public figure:

          A defendant must show the plaintiff has: (1) successfully invited public attention
          to his views in an effort to influence others prior to the incident that is the subject
          of litigation; (2) voluntarily injected himself into a public controversy related to
          the subject of the litigation; (3) assumed a position of prominence in the public
          controversy; and (4) maintained regular and continuing access to the media.

   Lerman, 745 F.2d at 136–37.

          Grand does not contend that Coleman meets this test, arguing instead that he is a public

   figure for all purposes. In any event, Grand fails at the first factor. There is no evidence that,

   prior to Grand’s email, Coleman successfully sought public attention and influence for his views

   on matters arguably related to this litigation, such as his relationships, relationships generally or

   sexual harassment allegations. The record reflects only that Coleman sought and received

   attention for making music. Cf. Lerman, 745 F.2d at 137 (plaintiff was limited purpose public

   figure in case involving mislabeled nude photos because she had “voluntarily devot[ed] herself

   to the public’s interest in sexual mores, through extensive writing on this topic”); Pisani v. Staten

   Island Univ. Hosp., No. 06-CV-1016 (JFB) (MLO), 2008 WL 1771922, at *16 (E.D.N.Y. Apr.

   15, 2008) (plaintiff was private figure because “[d]efendants have failed to cite any facts

   showing that [plaintiff’s] prominence was related to the topic of the [defendant’s] statement”);

   Naantaanbuu v. Abernathy, 816 F. Supp. 218, 225 (S.D.N.Y. 1993) (plaintiff who “sought out

   the press on matters completely unrelated” to alleged defamation was private figure).

          Further, while Grand’s email addressed an existing public controversy—as “part of

   broader discussions regarding sexual assault, sexual harassment and consent in workplaces

   across the country,” Elliott v. Donegan, 469 F. Supp. 3d 40, 53 (E.D.N.Y. 2020)—Coleman did




                                                     12
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 13 of 31 PageID #: 3221




   not voluntarily inject himself into and assume prominence in that controversy. Responding to

   Grand’s email and bringing this action do not make him a public figure, nor does the fact that his

   attorney commented in one newspaper article. See Time, Inc. v. Firestone, 424 U.S. 448, 457, 96

   S. Ct. 958, 966–67, 47 L. Ed. 2d 154 (1976) (participating in litigation generally insufficient to

   render plaintiff public figure); Lluberes, 663 F.3d at 19 (“[A]n individual should not risk being

   branded with an unfavorable status determination merely because he defends himself publicly

   against accusations.”); Lerman, 745 F.2d at 136 (plaintiff “dragged unwillingly into the

   controversy” is not public figure). In this light, therefore, Coleman does not meet the test for

   classification as a limited purpose public figure. Consequently, because Grand has not shown

   Coleman to be either a general or limited public figure, for litigation purposes he must be treated

   as a private figure, which would require Grand to show she spoke on a matter of public interest

   in order to have the defamation claim lodged against her by Coleman adjudged by the more

   defense-friendly actual malice standard, as discussed below.

          iii.    Matter of public interest


          Not missing a beat, Grand initially argued that, even if Coleman is not a public figure, her

   statements addressed a matter of public concern, requiring him to show she acted with gross

   irresponsibility. See Def.’s Mem. at 40 (citing Chapadeau, 38 N.Y.2d at 199). Seeking now to

   raise the bar even higher, Grand argues in a recent submission to this Court that New York’s

   amended anti-strategic litigation against public participation (“anti-SLAPP”) statute—which

   applies to communications on issues of public interest—has imposed a new standard that

   requires Coleman to show she acted with actual malice. See Def.’s Notice, Dkt. 105 (citing

   Palin, 2020 WL 7711593; N.Y. Civ. Rights. Law § 76-a).

          It was an important tweak to New York law. New York courts have long held that, if a



                                                    13
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 14 of 31 PageID #: 3222




   defendant’s allegedly defamatory statements involve a matter “arguably within the sphere of

   legitimate public concern,” the plaintiff bears the burden of showing, by a preponderance of the

   evidence, that the defendant made those statements “in a grossly irresponsible manner.”

   Konikoff, 234 F.3d at 101 (quoting Chapadeau, 38 N.Y.2d at 199). The state’s protections for

   libel defendants speaking on public affairs increased on November 10, 2020, when amendments

   to New York’s anti-SLAPP statute took effect. See Palin, 2020 WL 7711593, at *1–2. Indeed,

   New York’s anti-SLAPP law has always imposed an actual malice standard in any “action

   involving public petition and participation.” Id.; N.Y. Civ. Rights Law § 76-a(2). The old

   version of the law defined such actions narrowly, however, covering only those “brought by a

   public applicant or permittee.” Palin, 2020 WL 7711593, at *2 (citing Chandok v. Klessig, 632

   F.3d 803, 819 (2d Cir. 2011)). The amendments, among other changes, broadly expand that

   definition to include:

          (1) any communication in a place open to the public or a public forum in
          connection with an issue of public interest; or
          (2) any other lawful conduct in furtherance of the exercise of the constitutional
          right of free speech in connection with an issue of public interest, or in
          furtherance of the exercise of the constitutional right of petition.

   N.Y. Civ. Rights Law § 76-a(1)(a); see also Palin, 2020 WL 7711593, at *2.

          The only court to have addressed this amendment thus far has it applies in federal court

   and has retroactive effect. See Palin, 2020 WL 7711593, at *3–4. This Court agrees. It is a

   hornbook rule that “federal courts sitting in diversity apply state substantive and federal

   procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427, 116 S. Ct. 2211,

   2219, 135 L. Ed. 2d 659 (1996). The anti-SLAPP provision at issue here, § 76-a, applies in

   federal court because it is “manifestly substantive,” governing the merits of libel claims and

   increasing defendants’ speech protections. Id.; cf. La Liberte v. Reid, 966 F.3d 79, 86 n.3 (2d




                                                    14
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 15 of 31 PageID #: 3223




   Cir. 2020) (finding California anti-SLAPP law’s “special motion to strike” procedural); Adelson

   v. Harris, 774 F.3d 803, 809 (2d Cir. 2014) (finding Nevada anti-SLAPP law’s provisions on

   immunity from civil liability and fee-shifting substantive); Egiazaryan v. Zalmayev, No. 11-CV-

   2670 (PKC), 2011 WL 6097136, at *12 (S.D.N.Y. Dec. 7, 2011) (applying New York’s pre-

   amendment anti-SLAPP law in diversity jurisdiction case).

          Having found § 76-a to be substantive and applicable in federal court, the question

   becomes whether that application can be retroactive. New York’s statutory amendments “are

   presumed to have prospective application unless the Legislature’s preference for retroactivity is

   explicitly stated or clearly indicated.” In re Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117, 122,

   726 N.Y.S.2d 45, 749 N.E.2d 724 (2001). New York, moreover, is in harmony with the general

   rule that legislation considered “remedial,” “should be given retroactive effect in order to

   effectuate its beneficial purpose.” Id. So, too, should legislation regarding which the Legislature

   “conveyed a sense of urgency,” or aimed “to rewrite an unintended judicial interpretation.” Id.

   Overall, these legislative statements must amount to a “‘persuasive reason’ for the ‘potentially

   harsh’ impacts of retroactivity.” Regina Metro. Co., LLC v. New York State Div. of Hous. &

   Cmty. Renewal, 35 N.Y.3d 332, 375, 130 N.Y.S.3d 759, 154 N.E.3d 972, 995 (2020) (internal

   citation omitted).

          The anti-SLAPP amendments are just such remedial, retroactive legislation. The

   memorandum accompanying the bill’s introduction states that “as drafted, and as narrowly

   interpreted by the courts, the application of Section 76-a has failed to accomplish [its] objective.”

   S52A Sponsor Mem. (July 22, 2020), https://www.nysenate.gov/legislation/bills/2019/s52. The

   memorandum expresses the specific intent that the proposed amendments will “better advance

   the purposes that the Legislature originally identified in enacting New York’s anti-SLAPP law”:




                                                    15
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 16 of 31 PageID #: 3224




   to protect the free exercise of speech, particularly in public fora on matters of public interest. Id.

   The bill became effective “immediately.” Id. Under New York law, these clear legislative

   expressions of remedial purpose and urgency give the amendments retroactive effect. See Palin,

   2020 WL 7711593, at *5 (quoting Gleason, 96 N.Y.2d at 123 (“These factors together persuade

   [the Court] that the remedial purpose of the amendment should be effectuated through retroactive

   application.”)). Nor, furthermore, does retroactive application offend due process where, as here,

   plaintiff will face no “harsh impacts” from retroactive application. See id. at *5. Coleman has

   already hitched his wagon to the actual malice standard, which he claims to satisfy. See Pl.’s

   Mem. at 8–10.

          Applying New York’s amended anti-SLAPP law, the Court finds Coleman must prove

   Grand acted with actual malice because he brings “a claim based upon . . . lawful conduct in

   furtherance of the exercise of the constitutional right of free speech in connection with an issue

   of public interest.” N.Y. Civ. Rights Law § 76-a(1)(a). This interpretation is guided not only by

   the legislative intent of the amendment, but also by its directive to construe “public interest”

   broadly, as encompassing all but purely private matters. S52A Sponsor Mem. The Court is

   guided by this legislative directive, as well as the New York courts’ “extremely broad

   interpretation” of statements on “matters of public concern,” which likewise receive heightened

   protections. Albert v. Loksen, 239 F.3d 256, 269 (2d Cir. 2001). In that regard, New York law

   considers a matter of public concern as “a dispute that in fact has received public attention

   because its ramifications will be felt by persons who are not direct participants.” Fairley v.

   Peekskill Star Corp., 83 A.D.2d 294, 298, 445 N.Y.S.2d 156 (2d Dep’t 1981) (quoting

   Waldbaum, 627 F.2d at 1296). This includes “a matter of political, social, or other concern to the

   community,” even if it does not “affect the general population.” Abbott v. Harris Publications,




                                                     16
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 17 of 31 PageID #: 3225




   Inc., No. 97-CV-7648 (JSM), 2000 WL 913953, at *7 (S.D.N.Y. July 7, 2000). That said,

   “publications directed only to a limited, private audience” are deemed by those same New York

   courts as “matters of purely private concern.” Id. at 270 (quoting Huggins v. Moore, 94 N.Y.2d

   296, 303, 704 N.Y.S.2d 904, 726 N.E.2d 456 (1999)). Following logically, statements falling

   “into the realm of mere gossip and prurient interest” are also deemed matters of private concern.

   Weiner v. Doubleday & Co., 74 N.Y.2d 586, 595, 550 N.Y.S.2d 251, 549 N.E.2d 453 (1989).

          Here, Grand defines the issue of public interest as “sexual impropriety and pressure in the

   music industry.” Pl.’s Mem. at 40. The Court assesses the topic at the time of her allegedly

   defamatory statements. Grand sent her email and letter on November 17, 2017, amid the rising

   tide of public concern over workplace sexual harassment known as the #MeToo movement.

   Following the reporting of sexual assault allegations against Harvey Weinstein, “#MeToo

   catapulted into the public’s consciousness in October 2017.” Elliott, 469 F. Supp. 3d at 51.

   People began engaging in “widespread and difficult conversations about what constitutes

   inappropriate behavior in professional settings and how to construe consent in sexual

   relationships between prominent industry players and those seeking opportunities within that

   industry.” Id. at 52. Against this backdrop, the Court finds that sexual impropriety and power

   dynamics in the music industry, as in others, were indisputably an issue of public interest at the

   time Grand sent her email.

          Grand’s email and letter marked her foray into these conversations. She quite clearly

   frames them as her contribution to the larger discussions occurring at the time of the #MeToo

   movement. Her email begins by saying she is joining the “talk[] about sexism in the music

   industry” by sharing her own experiences. Grand Email at 2; see Huggins, 94 N.Y.2d at 304

   (finding articles on parties’ divorce addressed matter of public concern by “show[ing] the greater




                                                   17
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 18 of 31 PageID #: 3226




   significance of [defendant’s] personal story”). Her letter starts by saying she wants to “speak

   up” in part “for the sake of other young women.” Grand Letter at 2. Coleman acknowledges this

   context, saying Grand wrote “as part of the broader #MeToo movement.” Pl.’s Reply, Dkt. 92,

   at 8. Further adding to the public interest in Grand’s statements, while Coleman does not have

   the household-name status that qualifies him as a general purpose public figure, he remains a

   prominent musician of interest to the jazz community. Cf. McKee v. Cosby, 874 F.3d 54, 62 (1st

   Cir. 2017) (finding sexual assault allegations against actor Bill Cosby were public controversy).

           These findings set the litigation battlefield. Because Grand’s statements were “lawful

   conduct in furtherance of the exercise of the constitutional right of free speech in connection

   with an issue of public interest,” Coleman must show she spoke with actual malice. N.Y. Civ.

   Rights Law § 76-a(1)–(2). This requires him to “establish[] by clear and convincing evidence

   that any communication which gives rise to the action was made with knowledge of its falsity or

   with reckless disregard of whether it was false.” Id. § 76-a(2). Importantly, “[d]espite its name,

   the actual malice standard does not measure malice in the sense of ill will or animosity, but

   instead the speaker’s subjective doubts about the truth of the publication.” Behar, 238 F.3d at

   174; see also Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 510, 111 S. Ct. 2419, 2429,

   115 L. Ed. 2d 447 (1991) (actual malice “should not be confused with the concept of malice as

   an evil intent or a motive arising from spite or ill will”).

           In assessing the defendant’s subjective doubts as to the publication’s truth, a “court

   typically will infer actual malice from objective facts.” Celle, 209 F.3d at 183. These facts may

   include “the defendant’s own actions or statements, the dubious nature of his sources, [and] the

   inherent improbability of the story.” Id. (quoting Liberty Lobby, Inc. v. Dow Jones & Co., 838

   F.2d 1287, 1293 (D.C. Cir. 1988)). Significant on this motion, courts may make this




                                                      18
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 19 of 31 PageID #: 3227




   determination on summary judgment, which should be granted if no reasonable factfinder could

   find, by clear and convincing evidence, that the defendant acted with actual malice. See, e.g., id.;

   Anderson, 477 U.S. at 257.

          Coleman argues that his claim satisfies the actual malice standard, making two proffers of

   evidentiary support. Pl.’s Mem. at 8–10. First, he points to a line in Grand’s email saying “it’s

   not public at the moment because it’s legally dangerous for me to publish this (even though I’ve

   removed any mention of names).” Id. at 10 (quoting Grand Email at 2). Relatedly, he notes that

   Grand wrote in an email to a friend and colleague that she was not going to name Coleman

   because “I spoke with an attorney and apparently it’s very dangerous for me legally to post this,

   because then he can sue me for damages incurred if he loses any work, or for defamation,” and

   made similar statements to another friend. Id. (quoting Dkt. 82-13 at 52). Coleman claims that

   because it is known that speaking the truth is legal, Grand’s statements show that she knew her

   words were false. Id. Second, he argues that by authorizing a different friend and colleague to

   circulate the letter within the industry and to journalists, and to name Coleman in doing so,

   Grand showed “her true motive was revenge.” Id.; Dkt. 82-13 at 14, 20, 24–25, 31.

          Neither of these proffers shows Grand acted with actual malice. While Grand could

   theoretically have feared a defamation suit because she knew her words were false, she could

   also have feared suit because she, and the attorney she consulted, believed Coleman might sue

   regardless of whether she spoke truthfully. Grand says just that—rooting her fears in her

   awareness that meritless defamation suits can be brought as “punishment,” and saying she never

   had or voiced any concerns with her letter’s truthfulness. See Def.’s Opp’n Mem., Dkt. 93, at

   27; Grand Opp’n Decl., Dkt. 95, ¶ 24. Indeed, New York amended its anti-SLAPP law to

   counter the same phenomenon Grand cites: suits aimed at chilling speakers’ public participation.




                                                   19
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 20 of 31 PageID #: 3228




   See S52A Sponsor Mem. Both theories are plausible but what is crucial is that Coleman offers

   no facts proving, by clear and convincing evidence, that Grand knowingly or recklessly made

   false statements. See Anderson, 477 U.S. at 254 (“[T]here is no genuine issue if the evidence

   presented in the opposing affidavits is of insufficient caliber or quantity to allow a rational finder

   of fact to find actual malice by clear and convincing evidence.”).

          As to Coleman’s argument that Grand was motivated by revenge when she authorized the

   letter’s circulation, this also does not show actual malice. Evidence of ill will can occasionally

   support a finding of actual malice in combination with other clear and convincing evidence, but

   “standing alone . . . [it] is not sufficient to establish actual malice.” Celle, 209 F.3d at 183. The

   actual malice standard focuses not “on the defendant's attitude toward the plaintiff,” but rather

   “on the defendant’s attitude toward the truth,” so Grand’s feelings toward Coleman do not speak

   to actual malice. Konikoff, 234 F.3d at 99. At any rate, authorizing a friend to share her letter

   does not show she knowingly or recklessly disregarded the truth of that letter, just that she

   wanted others to read it.

          Grand further refutes a finding of actual malice by stating that she wrote her email and

   letter only from first-hand knowledge, carefully edited it with friends before sending and, albeit

   naively, hoped to contain its distribution. Def.’s Opp’n Mem at 27; Pl.’s 56.1 ¶ 17; Dkt. 82-13 at

   50–69. At bottom, Coleman fails to meet his burden to show, by clear and convincing evidence,

   that Grand acted with actual malice and, as a result, he cannot prevail on his defamation claim

   against her.4 But, importantly, it is not the only reason.



   4
     Nor could Coleman show Grand acted grossly irresponsibly in sending her letter—the
   longstanding fault standard applied to matters of public concern under New York law. Konikoff,
   234 F.3d at 101. That standard is objective, requiring a plaintiff to show by a preponderance of
   the evidence that the defendant spoke without “due consideration for the standards of
   information gathering and dissemination ordinarily followed by responsible parties.” Id.

                                                    20
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 21 of 31 PageID #: 3229




          B.      Statements of Opinion


          Because falsity is an element of a libel claim, a statement must consist of falsifiable facts

   in order to be actionable. Opinions, by contrast, are constitutionally protected. Gross v. New

   York Times Co., 82 N.Y.2d 146, 153, 603 N.Y.S.2d 813, 623 N.E.2d 1163 (1993). Coleman

   argues Grand’s statement consists of falsifiable, and false, facts about him, while Grand

   maintains she was sharing her subjective opinions on their relationship. See Def.’s Mem. at 17–

   25; Pl.’s Reply at 2–6. To determine which is correct, it must be asked “whether the reasonable

   reader would have believed that the challenged statements were conveying facts about the libel

   plaintiff.” Immuno AG., 77 N.Y.2d at 254. Although this question can prove difficult to answer,

   it is one of law, properly—and preferably—decided by the Court on summary judgment. Id. at

   256. In this decisional framework, Coleman bears the burden to show the challenged statement

   is fact, not protected opinion. Celle, 209 F.3d at 179.

          To determine whether Grand’s statements are protected opinion, the Court examines:

          (1) whether the specific language in issue has a precise meaning which is readily
          understood; (2) whether the statements are capable of being proved true or false;
          and (3) whether either the full context of the communication in which the
          statement appears or the broader social context and surrounding circumstances are
          such as to signal readers or listeners that what is being read or heard is likely to be
          opinion, not fact.

   Gross, 82 N.Y.2d at 153 (internal citations and quotations omitted).

          To begin, some of Grand’s language has a precise meaning and some does not. Taking,

   for example, her statements about meeting Coleman, “I met him at 17 at a workshop” clearly has

   a precise meaning, while “I also felt this really strong sexual vibe coming from him in the way


   (quoting Chapadeau, 38 N.Y.2d at 199). Neither of Coleman’s evidentiary proffers shows gross
   irresponsibility, especially given that Grand’s motives are irrelevant under this objective
   standard.


                                                    21
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 22 of 31 PageID #: 3230




   he looked at me” does not. Grand Letter at 2. Second, some of Grand’s statements are capable

   of being proven true or false, and others are not. For example, Coleman takes issue with her line,

   “About 6 months after I moved to New York in 2011, he convinced me to be intimate with him.”

   Id. at 4. Yet whether Coleman persuaded Grand to sleep with him, as she says, or whether Grand

   pursued him to advance her career, as he says, is not determinable by this Court. These are

   “inherently subjective evaluations of intent and state of mind, which are matters not readily

   verifiable and intrinsically unsuitable as a foundation for defamation.” Cummings v. City of New

   York, 2020 WL 882335, at *22 (S.D.N.Y. Feb. 24, 2020). Additionally, other statements are

   both verifiable and undisputed, such as the basic timeline of their relationship.

          Third, the full context of Grand’s email and letter supports a finding that readers are

   likely to consider them as opinion. In undertaking this critical, and dispositive, prong of the

   analysis, the Court is mindful that the “hypertechnical parsing of a possible ‘fact’ from its plain

   context of ‘opinion’” imperils “the cherished constitutional guarantee of free speech.” Immuno

   AG., 77 N.Y.2d at 256. Importantly, an opinion does not become actionable because its author

   includes supporting facts. An opinion that offers “a full recitation of the facts on which it is

   based is readily understood by the audience as conjecture” and allows readers to make up their

   own minds, so is nonactionable. Gross, 82 N.Y.2d at 154. Conversely, an opinion that implies

   the existence of undisclosed facts is actionable, as readers are likely to assume those facts are

   unfavorable to the statement’s subject. Id. at 153–54.

          In evaluating the competing contentions, the summary judgment court first looks to “the

   full context of the communication in which the statement appears.” Id. at 153. Grand frames her

   statements as personal opinions on her turbulent relationship with Coleman, and adds supporting

   facts. Her email begins, “There’s been lots of talk[] about sexism in the music industry. I wrote




                                                    22
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 23 of 31 PageID #: 3231




   a long letter about my experience with it.” Grand Email at 2. She writes that she hopes to “be

   the start of a larger conversation about what’s acceptable and what’s not.” Id. She starts her

   letter similarly, writing “[t]here’s been a lot of talk about sexism lately, and I feel that I should

   speak up about the way sexism has affected me.” Grand Letter at 2. These statements create a

   context in which Grand’s letter is read as describing her subjective experience, allowing readers

   to decide for themselves “what’s acceptable.”

           Coleman counters that the letter cannot be read as opinion because it falsely alleges

   criminal sexual misconduct, pointing to Grand’s mentions of “sexual harassment,” an “abusive

   dynamic” and being a “victim,” among similar statements. Pl.’s Reply at 3–4. Yet the letter’s

   full context remains one of opinion supported by disclosed facts, and its language is more

   nuanced than Coleman claims. For example, Grand says, “I don’t intend to cast myself as only a

   victim of the situation” but “I do want to shed light on the strange process that happens when you

   enter this type of abusive dynamic and how this dynamic is embedded in the sexism that goes

   through our society.” Grand Letter at 2. This line is consistent with a letter sharing personal

   opinions on a difficult relationship and related societal issues.

           Furthermore, Grand does not allege criminal, non-consensual sex, as Coleman claims.

   She describes experiencing “sexual harassment,” but recounts only instances in which Coleman

   tried to convince her to have sex but gave up after she refused—not instances in which he

   persisted despite her refusal. And, Grand supports her assertion that she was harassed by

   disclosing relevant facts.5 Even if she had alleged criminal conduct, and even though allegations



   5
     Coleman argues that Grand implied the existence of undisclosed facts by offering to show text
   messages to interested readers as “proof.” Pl.’s Reply at 3–4. Yet by saying the texts are “proof
   for most of what [she] is talking about here,” Grand implies that they support exactly the facts
   described in the letter, not some other set of undisclosed allegations. The law does not require
   that Grand include all primary source material, just that she recite the facts supporting her

                                                     23
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 24 of 31 PageID #: 3232




   of sexual harassment can be actionable, Grand’s letter remains protected opinion. Just as

   “assertions that a person is guilty of ‘blackmail,’ ‘fraud,’ ‘bribery’ and ‘corruption’ could, in

   certain contexts, be understood as mere, nonactionable ‘rhetorical hyperbole’ or ‘vigorous

   epithet[s]’” or, “even when uttered or published in a more serious tone,” nonactionable if based

   on disclosed facts and framed as “personal surmise built upon those facts,” indeed a claim of

   harassment supported by facts can be protected opinion. Gross, 82 N.Y.2d at 155; see also

   Melius v. Glacken, 94 A.D.3d 959, 961, 943 N.Y.S.2d 134 (2d Dep’t 2012) (finding statement

   that plaintiff was “extortionist” nonactionable where supported by factual statement that

   “plaintiff’s lawsuit was seeking an amount ‘far in excess of the appraised value’ of the

   property.’”). Reading the language Coleman quotes in the context of the full letter—which

   begins and ends by saying it is a personal narrative and adds supporting facts in the middle—

   supports a finding that the letter is protected opinion.

          Last, the Court pans out to review “the broader social context and surrounding

   circumstances.” Gross, 82 N.Y.2d at 153. Coleman contends that readers aware of the #MeToo

   movement would see Grand’s statements as factual, since the movement’s “greatest weapon” is

   making factual accusations “to out and ostracize sexual abusers.” Pl.’s Reply at 8. Yet while the

   movement inspired some to make factual, verifiable assault claims, it led others to opine on

   complex topics like the role of sex in professional relationships. From their first lines, Grand’s

   email and letter tell readers she is doing the latter, adding her narrative to industry-wide talks.

   Additionally, “the surrounding circumstances make clear both that plaintiff and defendant[] have

   had a turbulent relationship and that the recipients of the e-mail were aware of the ongoing

   disputes between them,” cutting against the notion that readers would see the email as conveying



   opinions, which she does. Gross, 82 N.Y.2d at 153.

                                                     24
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 25 of 31 PageID #: 3233




   objective truths. Kidd v. Epstein, 79 A.D.3d 650, 651, 915 N.Y.S.2d 38 (1st Dep’t Dec. 28,

   2010). Considering Grand’s statements in all their context, the Court finds they are protected

   opinion as a matter of law. For this reason too, summary judgment must be awarded to Grand on

   Coleman’s libel claim.6

   II.    Grand’s Defamation Counterclaim


          Now, for the flip side, subject to the same legal standards used to evaluate his libel claim

   against her, Coleman moves for summary judgment on Grand’s defamation counterclaim. Pl.’s

   Mem. at 16. Grand defends by arguing that two of Coleman’s communications were

   defamatory. Def.’s Opp’n Mem. at 28–31; cf. Ans. to Am. Compl. ¶¶ 75–92. First in the

   spotlight is Coleman’s May 5, 2018 email to over 80 recipients, addressed to the We Have Voice

   Collective, which asserted that Grand made “false accusations,” “was consciously trying to

   manipulate emotions of sympathy from the recipients of her letter” and “deliberately left [] out”

   the “sexual aggression on her part.” Def.’s Opp’n Mem. at 28 (quoting Coleman Email at 2–3).

   Coleman’s communication explanation explained that he wrote to “stop the bullying,

   intimidation, black-balling and lying from continuing.” Id. (quoting Coleman Email at 3).

   Second on Grand’s target list is Coleman’s October 24, 2018 Facebook post claiming Grand

   “covertly spread misinformation,” “deliberately lied” about their relationship and “co-opt[ed] the

   very necessary, warranted and powerful #MeToo movement.” Id. at 28–29 (quoting Dkt. 87-24

   at 1). Coleman responds only that Grand did lie, so he did not defame her by saying so. Pl.’s

   Mem. at 16.




   6
    Because the Court finds Coleman fails on the fault and falsity elements, it declines to reach the
   question of injury.


                                                   25
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 26 of 31 PageID #: 3234




          Here, too, the fact versus opinion distinction is dispositive.7 Grand claims that, unlike her

   own letter, Coleman’s is factual because it says she “ma[de] false accusations” of sexual

   harassment. Courts considering similar statements have found some actionable and others

   protected opinion, depending on their context. See Giuffre v. Maxwell, 165 F. Supp. 3d 147, 151

   (S.D.N.Y. 2016); Schmitt v. Artforum Int’l Magazine, Inc., 178 A.D.3d 578, 588, 115 N.Y.S.3d

   291 (1st Dep’t 2019).

          Like Grand’s letter, Coleman’s uses both language that is capable of precise meaning and

   falsifiable, and language that is not. Some of the lines Grand challenges as libelous are

   unverifiable speculation on her motives, such as Coleman’s statement that she “was consciously

   trying to manipulate emotions of sympathy from the recipients of her letter” by omitting her

   “sexual aggression.” Def.’s Opp’n Mem. at 28 (quoting Coleman Email at 3); see also

   Cummings, 2020 WL 882335, at *22.

          Also like Grand’s letter, the letter’s immediate and broader social context signal to

   readers that the letter contains opinion, not fact. Gross, 82 N.Y.2d at 153. Coleman introduces

   his letter by saying that while he had “hesitated in publicly telling my side of the story,” he

   believed he “must speak up now or forever allow hers to be the only on-the-record narrative,”

   giving readers “both sides of the story.” Coleman Email at 2. He ends by inviting readers’

   responses, saying he “cannot control what each of you will think about this” but is “open to

   dialogue.” Id. at 3. As in Grand’s letter, this framing indicates to readers that Coleman is



   7
     Unlike in the briefing on Coleman’s claim, in the briefing on Grand’s defamation counterclaim,
   the parties do not address the applicable fault standard. While Grand is not famous enough to be
   a general purpose public figure, her participation in the public controversy of the music
   industry’s #MeToo movement could render her a limited purpose public figure on that topic.
   The burden to establish public figure status rests on the defendant, however, and Coleman has
   made no such showing here. See Krauss, 251 A.D.2d at 192.


                                                    26
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 27 of 31 PageID #: 3235




   offering his version of the story and expects readers to have their own views.

          The social context bolsters this conclusion. Coleman wrote to recipients of Grand’s letter

   and others he thought had read it, so readers were likely aware of their rocky relationship and

   sharply divergent perspectives. See Kidd, 79 A.D.3d at 651. For any who were not, the letter

   provides this context, saying their relationship was “unusual, intense, argumentative and

   passionate” and “did not end well.” Coleman Letter at 2. His references to the #MeToo

   movement, such as “the rights of individuals being accused,” further signal that he is voicing his

   opinion on controversial topics. Id. at 3.

          Further, Coleman disclosed the facts supporting his assertion that Grand’s claims were

   false. The body of the letter describes consensual sexual encounters, and the “addendum”

   contains text messages with Grand about those encounters. Cf. McKee, 874 F.3d at 63 (finding

   letter nonactionable because it “adequately disclosed the non-defamatory facts underlying

   [defendant’s] assertions,” including “citations to articles and other sources” and “extensive

   underlying facts”). Coleman does not imply the existence of undisclosed facts. He says he has

   not included all of their texts, but readers would not expect him to, nor draw adverse inferences

   against Grand because he did not. See id.; Gross, 82 N.Y.2d at 153.

          In much the same way, Coleman’s October 24 Facebook post is also protected opinion.

   It is a mix of precise, falsifiable statements and vague, unverifiable allegations as to Grand’s

   motives in “covertly spread[ing] misinformation” to “ruin my reputation.” Dkt. 87-24. Coleman

   frames the post as one sharing his side of the story, saying he and Grand were “presenting our

   evidence” and respective “positions.” Id. He shares his opinion on the #MeToo movement,

   calling it “very necessary” but accusing Grand of “co-opting” it. Id. He calls Grand’s claims

   false, but discloses the supporting facts—this time by excerpting the complaint in this action. He




                                                    27
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 28 of 31 PageID #: 3236




   includes almost all of the complaint, and correctly notes that it is a matter of public record, so

   does not imply the existence of undisclosed facts. With each of Coleman’s challenged

   statements falling, like Grand’s, into the category of nonactionable protected opinion, Coleman

   is entitled to summary judgment on Grand’s defamation counterclaim.

          Grand’s counterclaim also fails as to the Facebook post under the same amended New

   York anti-SLAPP statute she invoked in her defense. Her claim is an “action involving public

   petition and participation,” as it is based on a “communication in a place open to the public or a

   public forum in connection with an issue of public interest.” N.Y. Civ. Rights Law § 76-a(1)(a);

   see also id. § 76-a(1)(b) (including counterclaims); Palin, 2020 WL 7711593, at *2. Facebook

   is a public forum within the meaning of New York’s anti-SLAPP law, just as it is under other

   states’, and Coleman posted on his public Facebook page, generating dozens of comments. See

   Dkt. 87-24; Stark v. Lackey, 136 Nev. 38, 42, 458 P.3d 342, 346 (2020) (finding Facebook public

   forum under Nevada’s anti-SLAPP law); Cross v. Facebook, Inc., 14 Cal. App. 5th 190, 222 Cal.

   Rptr. 3d 250, 258 (2017) (same, under California’s, since Facebook and the pages at issue were

   “accessible to anyone who consents to Facebook’s Terms”); Cevetillo v. Lang, No. 19-CV-

   6031687 (TRT), 2019 WL 7597451, at *5 (Conn. Super. Ct. Dec. 13, 2019) (same, under

   Connecticut’s); see also Packingham v. North Carolina, 137 S. Ct. 1730, 1737, 198 L. Ed. 2d

   273 (2017) (calling Facebook and other social networking sites the “modern public square”);

   Knight First Amendment Inst. at Columbia Univ. v. Trump, 928 F.3d 226 (2d Cir. 2019) (finding

   President Trump’s use of his Twitter account created public forum). Coleman’s post addresses

   the #MeToo movement which, as discussed above, is an issue of public interest. See Dkt. 87-24

   at 1; Elliott, 469 F. Supp. 3d at 51. Grand therefore must prove by clear and convincing

   evidence that Coleman acted with actual malice—that he knowingly or recklessly made false




                                                    28
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 29 of 31 PageID #: 3237




   statements in his Facebook post. N.Y. Civ. Rights Law § 76-a(2). She fails to argue Coleman is

   liable under any fault standard, so cannot meet her burden to show actual malice. Cf. Celle, 209

   F.3d at 183. For this additional reason, Grand’s defamation counterclaim fails as a matter of law.

   III.   Grand’s IIED Claim


          Last, Coleman moves for summary judgment on Grand’s IIED claim, in which Grand

   alleges he “repeatedly and continually attempted to intimidate and distress [her] because she

   refused to engage in sexual acts with [him] and because she wrote the Letter.” Ans. to Am.

   Compl. ¶ 95; Pl.’s Mem. at 17–19. Under New York law, an IIED claim has four elements: “(1)

   extreme and outrageous conduct, (2) intent to cause severe emotional distress, (3) a causal

   connection between the conduct and the injury, and (4) severe emotional distress.” Bender v.

   City of New York, 78 F.3d 787, 790 (2d Cir. 1996).

          Clearly, IIED “is a highly disfavored cause of action under New York law, one that is

   almost never successful.” Collins v. Giving Back Fund, No. 18-CV-8812 (CM), 2019 WL

   3564578, at *14 (S.D.N.Y. Aug. 6, 2019). Claims typically fail as a matter of law on the first

   element. See Howell v. New York Post Co., 81 N.Y.2d 115, 121, 596 N.Y.S.2d 350, 612 N.E.2d

   699 (1993). “‘Liability has been found only where the conduct has been so outrageous in

   character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

   regarded as atrocious, and utterly intolerable in a civilized society.’” Stuto v. Fleishman, 164

   F.3d 820, 827 (2d Cir. 1999) (quoting id. at 122). Even showing a defendant acted with tortious,

   criminal or malicious intent is insufficient. Id. (quoting Restatement (Second) of Torts § 46 cmt.

   d (1965)).

          Grand does not clear this high bar. She claims Coleman used his age and prominence to

   “manipulate” her into a sexual relationship; that he threatened her career, “withheld performance



                                                   29
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 30 of 31 PageID #: 3238




   opportunities” and “yelled at her” when she declined sex; and attended her shows “knowing that

   his presence would distress” her and refused to leave when asked. Ans. to Am. Compl. ¶¶ 96–

   98. She alleges that, after she wrote the letter, Coleman directed others to “repeatedly bully and

   threaten [her] with public legal action” in emails, texts and on social media, and engaged in

   “continued harassment.” Id. ¶¶ 99, 103; Def.’s Opp’n Mem. at 31–32.

          Grand correctly notes that sexual harassment can form the basis for an IIED claim,

   provided “the continuous nature of the conduct [] make[s] it so outrageous and extreme as to be

   actionable.” Bonner v. Guccione, 916 F. Supp. 271, 276–77 (S.D.N.Y. 1996); Def.’s Opp’n

   Mem. at 31. However, “[a]cts which merely constitute harassment, disrespectful or disparate

   treatment, a hostile environment, humiliating criticism, intimidation, insults or other indignities”

   are insufficiently “outrageous” to constitute IIED. Semper v. New York Methodist Hosp., 786 F.

   Supp. 2d 566, 587 (E.D.N.Y. 2011) (quoting Stevens v. New York, 691 F. Supp. 2d 392, 399

   (S.D.N.Y. 2009)).

          While the record shows Coleman and Grand had a difficult relationship that left lasting

   marks on each, it does not, as a matter of law, reflect acts meeting the exceedingly high bar

   required to constitute IIED. Further, to the extent Grand’s IIED claim is based on alleged libel

   by Coleman or others responding to her letter, “defamatory statements generally cannot [be

   pleaded as] the extreme and outrageous behavior required” by New York law to assert an IIED

   claim. Restis v. Am. Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 729 (S.D.N.Y. 2014).

   The Court therefore grants summary judgment for Coleman on Grand’s IIED claim.

                                               Conclusion


          For the foregoing reasons, both parties’ defamation claims and Grand’s IIED

   counterclaim fail as a matter of law, and the respective cross-motions of the parties are resolved



                                                    30
Case 1:18-cv-05663-ENV-RLM Document 106 Filed 02/26/21 Page 31 of 31 PageID #: 3239




   correspondingly. The Clerk of Court is directed to enter judgment accordingly and to close this

   case.

           So Ordered.


           Dated: Brooklyn, New York
                  February 22, 2021

                                                              /s/ Eric N. Vitaliano
                                                             ERIC N. VITALIANO
                                                             United States District Judge




                                                  31
